Citation Nr: 0708959	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-30 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an increased rating for Crohn's disease, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
February 1975, and from April 1976 to April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the veteran's claim of 
entitlement to an increased evaluation for his Crohn's 
disease.  A hearing was held before the undersigned Acting 
Veterans Law Judge at the RO in June 2005 (i.e. a Travel 
Board hearing).  This matter was then remanded by the Board 
in November 2005.

As noted by the Board in the November 2005 remand, the 
veteran had asserted, during the June 2005 hearing and in a 
May 2002 statement, that he experiences side-effects as a 
result of taking medication for his Crohn's disease - 
specifically anger, depression, anxiety, weight gain and 
sexual side effects, as well as leg cramps, waking up at 
night and not being able to go back to sleep, acne breakouts, 
difficulty focusing with his eyes, and excessive herpes 
breakouts.

The Board also noted that, essentially, in addition to 
Crohn's disease, service connection was in effect for a 
duodenal ulcer, herpes, and acne secondary to prednisone 
therapy, as well as bilateral cataracts secondary to Crohn's 
disease.

It was also noted that during the June 2005 hearing, the 
veteran's representative argued that further development had 
not taken place in regards to how the veteran's medications 
"affect[ed] him and [ ] the overall control of his disease."  
The Board pointed out that it was uncertain whether the 
veteran is asserting entitlement to an increased rating 
regarding his service-connected disabilities (other than 
Crohn's disease) or if he desired to raise secondary service 
connection claims in regards to his anger, depression, 
anxiety, weight gain, sexual side effects, leg cramps, and 
sleep difficulties.  The Board referred these matters back to 
the RO for clarification and appropriate action, and as it 
appears that no action was taken, refers them back again.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In November 2005, the Board remanded this claim for, among 
other things, the accomplishment of a VA examination in order 
to ascertain the severity of the veteran's service-connected 
Crohn's disease.  An examination was thereafter accomplished, 
in January 2006.  In the months following this examination, 
additional evidence was associated with the record from 
Kaiser Permanente.  

For reasons that are unclear - but possibly due to the 
receipt of this additional evidence and/or the passage of 
time - another pertinent VA examination was scheduled to take 
place on October 31, 2006.  A letter notifying the veteran of 
this examination was sent to him on October 24, 2006.  The 
veteran failed to appear for this examination, but in a 
letter received at the RO in December 2006, he explained that 
he was on vacation prior to the date the notification letter 
was sent and returned subsequent to the date the examination 
was scheduled.  

In this letter, the veteran essentially requested that this 
examination be rescheduled at a time convenient to the VA 
Medical Center (VAMC).  In order to fairly decide this claim 
(and in part because it was apparently determined by AOJ that 
another VA examination was in order) the Board is of the 
opinion that the examination set for October 2006 should be 
rescheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should afford the veteran 
another VA examination in order to assess 
the current severity of his Crohn's 
disease.  The veteran's claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examination report 
should include a description of the 
veteran's symptoms and clinical findings.  
The examination report should address the 
following:

(a)	Whether the veteran experiences 
numerous attacks or reoccurrences yearly 
of his Crohn's disease;

(b)	If the veteran experiences 
malnutrition, marked interference with 
absorption or marked interference with 
nutrition;

(c)	The status of the veteran's health 
during remissions of his Crohn's disease;

(d)	Whether the veteran experience 
anemia, general debility, or serious 
complications such as liver abscess;

(e)	Whether the veteran's Crohn's 
disease is manifested by severe impairment 
of health objectively supported by 
examination findings including material 
weight loss;

(f)	If the veteran is not experiencing 
material weight loss, if this is due to 
the veteran's treatment with the 
medication Prednisone.

2.  The AOJ should then readjudicate the 
veteran's claim for a higher evaluation of 
his service-connected Crohn's disease, 
taking into consideration all applicable 
laws and regulations, to include 
Diagnostic Codes 7323, 7328, and 7329.  
The veteran and his representative should 
then be furnished a supplemental statement 
of the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


